UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-148471 NANOVIRICIDES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No  Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No Q The number of shares outstanding of the Registrant's Common Stock as of February 19, 2010 was: 131,910,584. NanoViricides, Inc. FORM 10-Q INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets at December 31, 2009 (Unaudited) and June 30, 2009 3 Statements of Operations for the Three and Six Months Ended December 31, 2009 and 2008 and for the Period from May 12, 2005 (Inception) through December 31, 2009 (Unaudited). 4 Statements of Cash Flows for the Six Months Ended December 31, 2009 and 2008, and for the Period May 12, 2005 (Inception) through December 31, 2009 (Unaudited). 5 Notes to the Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Changes in Securities 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits and Reports on Form 8-K 28 Signatures 30 Certifications 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) December31, 2009 June30, 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 4,032,863 $ 1,689,442 Prepaid expenses 312,904 321,545 Other current assets 107,026 109,312 Total current assets 4,452,793 2,120,299 Property and equipment, net 833,809 688,618 OTHER ASSETS: Trademark, net 322,914 192,344 Total other assets 322,914 192,344 TOTAL ASSETS $ 5,609,516 $ 3,001,261 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 217,878 $ 147,067 Accounts payable – related parties 957,213 300,969 Accrued expenses 31,066 35,087 Accrued payrollto officers and related payrolltax expense 54,832 32,596 TOTAL CURRENT LIABILITIES 1,260,989 515,719 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock, $0.001 par value; 300,000,000 shares authorized; 131,910,584 and 125,299,457 shares issued and outstanding. 131,911 125,299 Additional paid-in capital 17,868,788 14,455,778 Stock subscription receivable - (100,000 ) Deficit accumulated during the development stage (13,652,172 ) (11,995,535 ) TOTAL STOCKHOLDERS’ EQUITY 4,348,527 2,485,542 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 5,609,516 $ 3,001,261 See accompanying notes to financial statements. 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended For the Period from May12, 2005 (Inception) through December31 December31, December31, 2009 2008 2009 2008 2009 Revenues $ - $ - $ - $ - Operating expenses: Research and development 629,803 426,957 1,093,725 927,242 7,815,688 Refund credit research and development costs - (258,318 ) General and administrative 296,765 217,547 564,902 474,094 5,457,789 Total operating expenses 926,568 644,504 1,658,627 1,401,336 13,015,159 Loss from operations (926,568 ) (644,504 ) (1,658,627 ) (1,401,336 ) (13,015,159 ) Other income (expense): Interest income 1,120 14,004 1,990 26,081 149,996 Non cash interest on convertible debentures - - - (73,930 ) Non cash interest expense on beneficial conversion feature of convertibledebentures - (713,079 ) Total other income (expense) 1,120 14,004 1,990 26,081 (637,013 ) Net loss (925,448 ) $ (630,500 ) (1,656,637 ) $ (1,375,255 ) (13,652,172 ) Net loss per commonshare: basic and diluted $ (0.007 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) Weighted average commonshares outstanding: basic and diluted 127,546,405 122,716,140 126,669,572 121,660,720 See accompanying notes to financial statements. 4 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended For the Period from May12, 2005 (Inception) through December31, December31, 2009 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss (1,656,637 ) $ (1,375,255 ) (13,652,172 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares and warrants issued for services rendered 99,832 58,000 910,389 Warrants granted to scientific advisory board 81,000 78,000 525,841 Options issued to officers as compensation - - 121,424 Depreciation and amortization 7,731 4,615 29,068 Amortization of deferred financing expenses - - 51,175 Non cash interest on convertible debentures - - 73,930 Non cash interest expense on beneficial conversion feature of convertible debentures - - 713,079 Changes in operating assets and liabilities: Prepaid expenses 8,641 59,567 (312,904 ) Deferred expenses - - (2,175 ) Othercurrent assets 2,286 (24,791 ) (107,026 ) Accounts payable 70,811 (172,913 ) 505,378 Accounts payable – related parties 656,244 188,111 957,213 Accrued expenses (4,021 ) (72,645 ) 31,066 Accrued payroll to officers and related payroll tax expense 22,236 (258,432 ) 54,832 Net cash used in operating activities (711,877 ) (1,515,743 ) (10,100,882 ) CASH FLOWS FROM INVESTING ACTIVITIES: Security deposit - 24,000 - Purchases of property and equipment (148,534 ) (498,382 ) (851,668 ) Trademark and patent costs (134,958 ) (118,073 ) (334,123 ) Net cash used in investing activities (283,492 ) (592,455 ) (1,185,791 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible debentures - - 1,000,000 Proceeds from issuance of common stock and warrants inconnection with private placements of common stock – net of fees 1,437,450 3,227,554 11,301,926 Proceeds from exercise of stock warrants attached to convertible debentures 1,901,340 - 2,927,590 Stock subscription received - - 20 Proceeds from exercise of stock options - - 90,000 Net cash provided by financing activities 3,338,790 3,227,554 15,319,536 NET INCREASE IN CASH AND CASH EQUIVALENTS 2,343,421 1,119,356 4,032,863 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 1,689,442 816,386 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 4,032,863 $ 1,935,742 $ 4,032,863 See accompanying notes to financial statements. 5 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (CONTINUED) SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY (UNAUDITED) During the periods indicated below, the Company had the following non-cash activity: For the Period fromMay12, 2005 (Inception) through December31, 2009 Six Months EndedDecember31, 2009 2008 Common stock issued for services rendered 99,832 $ 58,000 157,832 Stock options issued to the officers as compensation - - 121,424 Stock warrants granted to scientific advisory board 81,000 78,000 159,000 Stock warrants granted to brokers 3,563 9,849 13,412 Common stock issued for interest on debentures - - 73,930 Shares of common stock issued in connection with debenture offering - - 49,000 Common stock issued upon conversion of convertible debentures - - 1,000,000 Debt discount related to beneficial conversion feature of convertible debt - - 713,079 Warrants issued in connection with private placement 5,097,300 827,485 7,681,578 Common Stock issued for equipment - - 137,500 Common Stock issued upon conversion ofaccounts payable 25,200 150,000 175,200 See accompanying notes to financial statements. 6 Index NANOVIRICIDES, INC (A DEVELOPMENT STAGE COMPANY) FOR THE PERIOD FROM MAY 12, 2005 (INCEPTION) TO DECEMBER 31, 2009 NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1. Organization and Nature of Business NanoViricides,
